
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 525
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 9, 2011
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  enhance and increase the number of veterinarians trained in veterinary public
		  health.
	
	
		1.Short titleThis Act may be cited as the
			 Veterinary Public Health Amendments
			 Act of 2011.
		2.Inclusion of
			 veterinary public health in certain public health workforce provisions
			(a)Public health
			 workforce grantsSubsections (b)(1)(A) and (d)(6) of section 765
			 of the Public Health Service Act (42 U.S.C. 295) are amended by
			 inserting veterinary public health, after preventive
			 medicine, each place it appears.
			(b)Public health
			 workforce loan repayment program
				(1)In
			 generalSubparagraphs (A) and (B) of section 776(b)(1) of the
			 Public Health Service Act (42 U.S.C. 295f–1(b)(1)) are
			 amended by striking public health or health professions degree or
			 certificate each place it appears and inserting public health
			 (including veterinary public health) or health professions degree or
			 certificate.
				(2)Technical
			 correctionSubparagraph (A) of section 776(b)(1) of the Public
			 Health Service Act (42 U.S.C. 295f–1(b)(1)) is
			 amended by adding or at the end.
				(c)DefinitionSection
			 799B of the Public Health Service Act (42 U.S.C. 295p) is amended by
			 adding at the end the following:
				
					(27)Veterinary
				public healthThe term veterinary public health
				includes veterinarians engaged in one or more of the following areas to the
				extent such areas have an impact on human health: biodefense and emergency
				preparedness, emerging and reemerging infectious diseases, environmental
				health, ecosystem health, pre- and post-harvest food protection, regulatory
				medicine, diagnostic laboratory medicine, veterinary pathology, biomedical
				research, the practice of food animal medicine in rural areas, and government
				practice.
					.
			
	
		
			Passed the House of
			 Representatives March 8, 2011.
			Karen L. Haas,
			Clerk
		
	
